JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00937-CV

            DEBORAH A. BECK AND NANCY BECK-DEANE, Appellants

                                           V.

                            DAVE ESCOBALES, Appellee

   Appeal from the 125th District Court of Harris County. (Tr. Ct. No. 2013-07491).

       After due consideration, the Court grants appellants Deborah A. Beck and Nancy
Beck-Deane’s motion to dismiss the appeal.        Accordingly, the Court dismisses the
appeal.

       The Court orders that the appellants, Deborah A. Beck and Nancy Beck-Deane,
pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 26, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.